Citation Nr: 0832257	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  99-07 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for service-connected generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claims.

This matter was previously before the Board in August 2003 
and December 2005, at which it was remanded for additional 
development.  

In a decision dated in December 2006, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to the filing of a Joint Motion For Remand 
by the veteran and VA in May 2008, the Court, in an Order 
also dated in May 2008, vacated the Board's December 2007 
decision and remanded it back to the Board for compliance 
with the instruction set forth in the Joint Motion For 
Remand.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
April 2008, the veteran raised the issues of entitlement to 
service connection for a bilateral hand disorder, bronchitis, 
and hypertension, each as secondary to medication taken for 
his service-connected disability.  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issues 
are, therefore, referred to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's generalized anxiety disorder is productive of 
severe social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent disability rating for 
service-connected generalized anxiety disorder have been met. 
38 U.S.C.A. §§ 1155, 5107, (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); (1996); 38 C.F.R. § 4.130, 
Diagnostic Code Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the claims for an 
increased disability rating.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased disability rating claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran seeks a disability rating higher than that 
currently in effect for his service connected generalized 
anxiety disorder.  The veteran filed his claim for an 
increased disability rating in May 1996.  Prior to November 
1996, generalized anxiety disorder was rated under Diagnostic 
Code 9400 of the Schedule for Rating Disabilities.  38 C.F.R. 
Part 4, which directed that the disorder be rated pursuant to 
the General Rating Formula For Psychoneurotic Disorders.

Under the General Rating Formula For Psychoneurotic 
Disorders, a 50 percent disability rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 

A 70 percent disability rating is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 100 percent disability rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with the 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment.

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  The current 
schedular criteria became effective in November 1996.

Generally, when a law or regulation changes during a pending 
appeal, the Board considers both the old and new regulation.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.132, to the 
period on or after November 7, 1996 (i.e., the effective date 
of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on or after November 7, 1996, the veteran is entitled 
to a higher rating under the new criteria or old criteria.  
It is noted that the effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change. VAOPGCPREC 3- 2000, 65 Fed. 
Reg. 33,421 (2000).

In the case at hand and for the reasons discussed below, the 
Board finds that under the application of the old criteria, 
the assignment of the next higher 70 percent disability 
rating is warranted for the entire period of the appeal.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 21 to 30 is defined as behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Words such as "moderate" and "severe" are not defined in 
the VA Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2007).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

VA outpatient treatment records dated from July 1995 to March 
1996 reveal that the veteran, in pertinent part, underwent 
intermittent treatment for symptoms associated with anxiety.

Private hospital treatment records from the Saint Francis 
Hospital dated from February 1997 to April 1997 show that the 
veteran was admitted for symptoms associated with major 
depressive reaction, post-traumatic stress disorder (PTSD), 
and anxiety disorder with panic attacks.  A history of 
extensive and exhaustive psychiatric and mental illness was 
provided.  The veteran was found to be completely isolated 
with very limited social contact, including communication 
with family and friends.  Mental status examination revealed 
that speech was slow, hard to hear, barely capable of 
creating words.  There was partial orientation to time, place 
and person.  Affect was detached.  There was lability of 
affect, depressed mood, and a preoccupation with suicide.  He 
had a low level of cognition with impaired memory for short 
and long term events.  Concentration and attention were 
defective, and judgment and insight were poor.  He exhibited 
frequent panic reaction, a sense of numbing sensation, and 
flashbacks of morbid incidents.  His GAF at admission was 25 
and at discharge was 45 to 50.

A VA mental disorders examination report dated in June 1997 
shows that the veteran was given a diagnosis possible 
generalized anxiety disorder by history, although, nothing in 
his psychological testing would indicate an anxiety disorder; 
and alcohol dependence (which may explain most of his 
dysfunction).  A GAF of 40 was assigned, including severe 
impairment in ability to work, family, and relationships.

A VA mental disorders examination report dated in July 1997 
shows that the veteran appeared to have an alcohol dependence 
and perhaps a more generalized impulse control disorder that 
was also manifested in excessive gambling.  His paranoia was 
not severe or systematic.  He appeared moderately anxious and 
socially avoidant, although vague in his report of anxiety.  
Regarding the impact of his industrial capacity, his variable 
presentation on interview versus testing and his current 
activities seemed to suggest that he was not as severely 
impaired as first believed, with his continued use of alcohol 
appearing to be a primary contributor to his adaptive level.  
The diagnosis was alcohol dependence; generalized anxiety 
disorder, currently mild; pathological gambling; and mild 
cognitive disorder, not otherwise specified.  A GAF of 55 was 
assigned.

A VA PTSD examination report, also dated in July 1997, shows 
that the veteran reported anxiety, dysphoria, and suspicion 
which he believed began while on active duty.  He 
acknowledged a long history of alcohol abuse, but did not 
provide any details.  He clearly gave the impression of 
functioning poorly.  The examiner indicated that it would not 
be prudent to assume that he had improved since his last 
examination, but neither could it be stated with any 
confidence that it had worsened or that a clear picture of 
his condition could be obtained.  It was possible that he 
suffered from alcohol deterioration in addition to any other 
disorders.  The diagnosis was generalized anxiety disorder 
(based on history, since his current presentation made a firm 
diagnosis impossible); and alcohol dependence (which may have 
accounted for a major part of his dysfunction).  A GAF of 40 
was assigned indicating severe impairment in the areas of 
work, family relationships, judgment, and mood.

A VA Aid and Attendance or Housebound examination report 
dated in November 1998 shows that the veteran was said to 
live with his wife and two of his three children.  The 
veteran was unable to give information concerning income and 
expenditures.  He indicated that he would spend his spare 
time at home reading the newspaper or watching television.  
He added at one point in time he enjoyed fishing, but was 
unable to do that now because of his service connected 
condition.  He reported to the examination unattended, having 
driven himself.  He stated that he would not leave the 
premises very often and usually had an attendant to maintain 
him and provide supervision for him.  He had some very strong 
opinions concerning Caucasians, thinking that they were 
"devils" and that "many of our problems that we face as 
black people are related to whites."  He had a lot of 
difficulties with stress and stress-related conditions which 
affected his ability to secure and maintain employment.  He 
had a fair work record but had intermittent medical care with 
an inability to work on a consistent basis.  He also had some 
domestic violence concerns, was receiving treatment for 
domestic violence, and had been seen in the Alcohol & Drug 
Outpatient Program since September 1998.  He reported having 
no problems with alcohol and drugs, but was being followed in 
the clinic for these conditions.

The veteran was said to have been confined to his home and 
had not ventured out very much.  He had strong opinions 
concerning those he felt has misused and betrayed his trust.  
He had a very negative outlook toward Caucasians.  He would 
have nightmares and dreams on a continual basis.  He felt 
that he had been persecuted by the government.  It was 
suggested that consideration be given and examined carefully 
as some of his behavior may have been aggravated because of 
his psychological concerns, and that use of alcohol and drugs 
might have been interplayed into his disability. 

A VA mental disorders examination report dated in December 
1998 shows that the examiner indicated having previously 
examined the veteran in 1997.  It was indicated that the 
veteran had been minimally cooperative with the interview at 
that time and appeared to exaggerate deficits on mental 
status examination. Psychological testing and a 
social/industrial survey were requested.  On personality 
testing, he invalidated his testing by apparently 
exaggerating his responses.  On neuropsychological testing, 
he performed at a level not compatible with the apparently 
severe impairment displayed at the time of his original 
psychiatric evaluation, yet he continued to show some 
inconsistency.  At the time of his social/industrial survey, 
he reported that he generally required an attendant to 
supervise him and care for his needs yet he apparently drove 
to the hospital by himself.  No detailed information from 
outside sources was obtained.  The assessment indicated that 
this was an unfortunate case of a veteran who appeared to be 
determined to present himself in the worst possible light and 
who would not allow the examiner to obtain a clear picture by 
history or testing.  It was impossible, under these 
circumstances, to state to what degree anxiety interfered 
with his level of functioning.  It was quite clear that his 
personality pattern and substance abuse were major 
contributors to his poor level of functioning.  This 
diagnostic confusion appeared to have been created largely by 
the veteran's failure to participate in a constructive manner 
in the evaluation. 

A VA mental disorders examination report dated in January 
2000 shows that the veteran's claims file was reviewed in 
conjunction with the examination of the veteran.  The 
examiner indicated that the veteran had not been hospitalized 
for any condition since his evaluations in 1997.  He had not 
worked since his last VA evaluation.  He continued to be 
married to his first and only wife and had one adult daughter 
who still lived at home.  His two sons had moved out 
secondary to a violent event which apparently occurred in 
1998, for which he had placed on probation for these charges 
until June 1999.  The veteran reported that since his 
medication was changed that year, some of his symptoms had 
improved.  He reported that he still experienced "a state of 
confusion" and "the fright," and had what he called 
anxiety attacks two to three times a week instead of daily.  
He stated that during these times his heart would beat 
rapidly.  He had difficulty thinking and even at one point 
was frozen secondary to anxiety.  He also reported chest 
pains and stiffening of his neck during these events.  He 
added that there had been some problems in his neighborhood 
with people's behavior, shooting, etc., and that this had 
caused him to have difficulty sleeping.  He described that 
when he would begin to feel anxious he had learned to try to 
block it out and now understood the etiology of anxiety 
attacks.  He also reported difficulty being around people and 
getting nervous, sweaty, and having to leave.  His sleep was 
described as improved, his appetite was good, and his weight 
was stable.  He reported a variety of fears.  He could not be 
in close places.  He was afraid of heights, crowds, and of 
flying.  His  mood was apprehensive.  He reported a marked 
decrease in violent dreams.  He denied experiencing 
hallucinations, either auditory or visual.  He reported that 
people treated him "pretty much ok."  He also stated that 
he would take great pains to avoid being around others.  He 
reported currently drinking about one to two beers weekly.  
He denied any other drug abuse.  He stated that he had not 
gambled in three to four years, although the 
neuropsychological evaluation completed in July 1997 had that 
gambling was still a problem for him.

Mental status examination revealed that his presentation 
seemed to be quite different than his presentations in 1997 
in that he was alert and cooperative with the examiner.  He 
admitted to an improvement in symptoms secondary to increases 
in medication.  His mood was described apprehensive.  He 
wrung his hands at times during the interview.  Range of 
affect was variable and appropriate to thought content.  On 
occasion he laughed generally at himself with the examiner.  
His thoughts were logical and well-connected but focused on 
the VA not recognizing his arthritis as being part of a 
service connected condition.  Attention and concentration 
were grossly within normal limits.  He completed serial 
sevens with one error in a reasonable amount of time.  Recent 
memory was grossly within normal limits and he remembered two 
out of three items after five minutes and remembered the 
third with one prompt.  This was an improvement in his 
performance from 1997.  He exhibited good fund of 
information, talking in detail about local sports teams and 
football.  Verbal abstraction ability appeared within normal 
limits.  There was no evidence of bizarre thinking or 
preoccupation during the mental status examination.  Insight 
into his condition appeared to have improved.  It was noted 
that he, when recounting the violent event for which he was 
arrested, stated "none of that was my fault."  This seemed 
to represent propensity for externalization of responsibility 
and blaming of others that has been noted in other 
evaluations.

The results from the evaluation and review of records 
indicated that since his last evaluation his medication 
regime had been markedly changed, apparently benefiting the 
veteran.  His presentation was more appropriate with more 
appropriate mood. His reporting of symptoms was consistent 
with clinical improvement that might be seen with this sort 
of change in medication.  He reported going to the mall 
occasionally, visiting with relatives, but avoidance of 
strangers and friends to avoid conflict.  He had begun to go 
to church occasionally, but would take great pains to 
interact with others in a way to decrease his anxiety.  He 
limited his exposure to upsetting stimuli, such as reading 
the newspaper, etc., to decrease his anxiety.  It appeared 
that he was doing somewhat better, but his functioning was 
still quite impaired.  Due to excessive fear, he would have 
difficulty coping with the stress of every day work life and 
would likely have an increase in anxiety attacks.  His social 
functioning was moderately impaired in that he interacts 
primarily with family.  He was able to drive and goes such 
places as the mall, etc., but only after taking great pains 
to do so.  He did have meaningful relationships with family 
and superficial relationships with friends.  He certainly was 
not housebound.  The diagnosis was generalized anxiety 
disorder.  A GAF of 55 was assigned.

A VA examination report dated in September 2002 shows that 
the veteran reported not having worked since 1993.  He 
presented for his appointment on time, well-developed, well-
nourished, dressed appropriately, and oriented times four.  
His speech was relevant, coherent, and logical.  His mood was 
depressed, and affect was flat.  He denied any 
hallucinations.  There were no delusions elicited. His 
reasoning and judgment were good.  Memory for immediate 
events was fair. Memory for current events was fair.  Memory 
for remote events was poor.  He described erratic sleep, 
trouble falling asleep, trouble remaining asleep, trouble 
waking up, and trouble returning back to sleep.  His appetite 
would vary, indicating that he would eat more when depressed.  
There was no history of any weight loss or weight gain.  
There was a past history of suicidal ideation, but no 
attempts.  He denied any current homicidal ideations.  His 
activities of daily living consisted of watching television, 
taking walks, visiting relatives, and doing some house 
chores. He would sometimes attend church.  He added that used 
to like to fish, but that he had not fished in the past eight 
years.  He indicated that his last drink had been 14 days 
earlier.  A prior history of heroin abuse was noted, but none 
since 1970.  He denied any current use or abuse of any other 
substance.  The examiner noted that throughout the entire 
mental status examination, the veteran constantly moved his 
legs and feet.  The diagnosis was generalized anxiety 
disorder; history of panic disorder; and rule out depression.  
A GAF of 35 to 40 was assigned.

A lay statement from the veteran's spouse dated in January 
2003 shows that she described that the veteran's reasoning 
and judgment were not good most of the time.  He would have 
mood swings which created problems in their relationship and 
problems within the family.  He would be paranoid, thinking 
that someone was out to hurt him or someone close to him.  He 
would think he was right all the time, and that everyone else 
was wrong all the time.  She noted that the veteran had been 
appropriately dressed and displayed good hygiene during his 
last examination only because neither she nor her children 
would allow him to be any other way.  She added that the 
veteran had been diagnosed by various psychiatrists as having 
PTSD, anxiety disorder with panic attacks, and chronic 
undifferentiated schizophrenia with paranoid features. 

A VA mental disorders examination report dated in May 2005 
shows that the veteran reported having become disabled in the 
1990's and that he had not been employed ever since.  He 
indicated that he had been experiencing marital problems, but 
was unclear as to the nature of those problems.  He described 
experiencing chronic anxiety and worries, as well as a 
multitude of physical symptoms and complaints.  Mental status 
examination revealed that he was alert and oriented to time, 
place, person, and situation.  His dress and hygiene were 
within normal limits. The veteran's speech was low in volume 
and production, and he reported being depressed and worried 
about his health.  His affect was somewhat constricted in the 
depressed range.  There was no overt evidence of 
hallucinations or delusional material.  Attention and 
concentration were within normal limits.  Reasoning and 
judgment were grossly intact, and insight was fair.  There 
was no overt evidence of any defect in memory, either 
immediate, short term, or long term.  He reported sleeping 14 
to 16 hours per day.  His appetite and weight were stable.  
He was very vague about his daily activities, and he denied 
any use of alcohol or drugs.  The veteran was said to have 
some type of generalized anxiety disorder with many neurotic 
features, and he was said to have adopted the role of being 
sick.  The diagnosis was generalized anxiety disorder.  A GAF 
of 50 was assigned.

A lay statement from the veteran's daughter dated in February 
2006 shows that he was said to have had a history of 
depression and anxiety.  She indicated that since his 1997 
hospitalization, his symptoms had become worse.  He would 
have trouble sleeping at night, sometimes walking around the 
house when everyone else would be asleep.  He would also 
display paranoid behavior, which would also cause him to 
drink.  

A lay statement from the veteran's spouse dated in February 
2006 shows that he was said to have had a history of being 
hospitalized in 1997 for depression, anxiety, and panic 
disorder.  She described that the veteran would demonstrate 
constant mood swings, paranoia, and heavy drinking.  She also 
noted a problem with memory and difficulty sleeping.

In an addendum to the May 2005 VA examination report dated in 
June 2006, the examiner indicated that the veteran had a 
chronic history of being extremely vague about all problems, 
symptoms, and complaints.  It was as if the veteran was not 
capable of describing his thoughts and feeling.  He seemed 
preoccupied by anxieties and worries and seemed to have an 
excessive degree of free-floating anxiety.  He was also 
preoccupied by multiple physical and somatic complaints.  He 
was considered to be employable should he be able to find a 
job or position that would allow him to have little contact 
with others.  A complete vocational assessment was said to be 
in order to help him find gainful employment.  The diagnosis 
was generalized anxiety disorder.  A GAF of 50 was assigned.

VA outpatient treatment records dated from June 2004 to July 
2007 show intermittent treatment for symptoms associated with 
the veteran's generalized anxiety disorder.  The assigned GAF 
ratings ranged from 45 to 55.

In view of the persistence and severity of symptoms and 
findings associated with the service connected generalized 
anxiety disorder, it is the Board's judgment that, overall, 
the veteran's generalized anxiety disorder results in 
severely impaired ability to establish and maintain effective 
or favorable relationships with people and severe impairment 
in the ability to obtain or retain employment.  Accordingly, 
a 70 percent disability rating is warranted for the entire 
period of the appeal under the rating criteria in effect 
prior to November 7, 1996, which is more favorable to the 
veteran than the revised criteria.  

The current symptoms and findings relative to the generalized 
anxiety disorder do not, however, satisfy the criteria for a 
100 percent disability rating under either the prior or the 
revised rating criteria.  The medical evidence does not 
establish that there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

Additionally, the evidence does not suggest that all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

Therefore, the evidence cannot be said to show that the 
veteran manifests the symptomatology required for a 100 
percent schedular disability rating under the prior or 
revised rating criteria.

The veteran has asserted that his generalized anxiety 
disorder prevents him from working.  As generalized anxiety 
disorder is the veteran's only service connected disability, 
and in view of the previously discussed grant of 70 percent, 
the provisions of 38 C.F.R. § 4.16(c) (effective prior to 
November 1996) must be considered.  In such cases where the 
only compensable service connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular disability rating under 
the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).

In this regard, the Board finds that the veteran has not been 
found to be severely impaired.  While the record reflects 
that the veteran has not been gainfully employed since the 
early 1990's, the VA examiner in June 2006 concluded, in 
part,  that the veteran was considered to be employable 
should he be able to find a job or position that would allow 
him to have little contact with others.  As such, based upon 
the competent medical evidence currently of record, the 
preponderance of the evidence does not show that the veteran 
is unemployable as a result of his generalized anxiety 
disorder so as to warrant a 100 percent schedular disability 
rating pursuant to the application of 38 C.F.R. § 4.16(c) 
(1996).

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms have generally 
remained constant, with a GAF rating generally between 40 and 
50, throughout the course of the period on appeal and as such 
staged ratings are not warranted.


ORDER

A 70 percent disability rating for service-connected 
generalized anxiety disorder is granted, subject to the law 
and regulations governing the payment of monetary benefits. 


REMAND

Unfortunately, a remand is required prior to further 
adjudication of the issue of entitlement to a TDIU.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c) (2007).

The record reflects that at the time of the veteran's claim 
for TDIU, service connection was in effect for generalized 
anxiety disorder which was rated as 50 percent disabling.  As 
a result of this decision of the Board, the veteran's 
service-connected generalized anxiety disorder is rated as 70 
percent disabling.  

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16 (a) (2007).

As noted above, the VA examiner in January 2000 indicated 
that due to excessive fear, the veteran would have difficulty 
coping with the stress of every day work life and would 
likely have an increase in anxiety attacks.  In June 2006, 
the VA examiner concluded that the veteran was considered to 
be employable should he be able to find a job or position 
that would allow him to have little contact with others.  A 
complete vocational assessment was said to be in order to 
help him find gainful employment.

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's service-connected 
generalized anxiety disorder affects his employability, in 
relation to any non-service-connected disorders.  Indeed, the 
Board notes that more than two years have passed since the 
June 2006 VA psychiatric addendum.  As such, the claim is 
remanded so that an appropriate VA examination may be 
obtained.  In assessing the degree of disability, it is noted 
that where manifestations of a service-connected disability 
cannot be separated from the manifestations of a non-service-
connected disability, all manifestations must be attributed 
to the service-connected condition.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  The veteran should also be afforded 
an appropriate medical examination to evaluate the current 
severity of the veteran's service-connected psychiatric 
disorder, including whether it results in an inability to 
maintain substantially gainful employment.  If deemed 
necessary, the RO, may also afford the veteran a vocational 
assessment to evaluate his employment history and the day-to-
day functional impairment caused by the service-connected 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA mental disorders examination to 
ascertain the current level of severity of 
his service-connected generalized anxiety 
disorder.  The claims file shall be made 
available to the examiner, and all tests 
and studies deemed necessary shall be 
administered.  The examiner shall 
specifically opine whether such disability 
has caused him to be incapable of 
maintaining substantially gainful 
employment.  In forming the opinion, the 
examiner should disregard both the age and 
the non-service-connected disabilities of 
the veteran.  If the examiner determines 
that a further vocational assessment is 
necessary to determine whether the veteran 
is capable of sustaining substantially 
gainful employment due to his service-
connected generalized anxiety disorder, 
the examiner should so state.  

2.  After completion of the mental 
disorders examination, the RO/AMC shall 
afford the veteran, if necessary, an 
appropriate vocational assessment, to 
include a VA social and industrial survey 
or other appropriate study, to assess his 
employment history, educational 
background, and day-to-day functioning.  

3.  The RO/AMC shall then  readjudicate 
the veteran's claim on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


